OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
W.C. DAVIS, Judge.
Appellant was convicted of murder and sentenced to twenty-five years’ incarceration in the Texas Department of Corrections.
The Fort Worth Court of Appeals decided that appellant’s request for a relative size, weight and strength paragraph in the court’s charge to the jury was properly denied, even though the self defense charge included was limited by a “provoking the disturbance” charge.1 Rodriquez v. State, 641 S.W.2d 669 (Tex.App.—Ft. Worth 1982). We granted appellant’s petition for discretionary review in order to determine whether the trial court erred in not granting appellant’s requested charge on relative size, weight and strength.2
On September 9,1979, appellant shot and killed David Torres at the Koffee Kup Tavern in Fort Worth. Witnesses for the State testified that an argument between appellant and Torres erupted into a fight. Appellant’s son pulled a gun to keep people from interfering. The fight resulted in appellant fatally shooting Torres. Several State’s witnesses also testified that appellant struck the first blow.
Witnesses for the defense testified that after the fight broke out between appellant and Torres, Torres pulled a knife and cut appellant. Appellant then shot Torres in self-defense.
There was also testimony showing that the deceased was significantly larger and younger than appellant.
In the trial court’s charge to the jury a paragraph on appellant’s self-defense theory was included. As a restriction on that self-defense paragraph the court also included a paragraph on “provoking the difficulty.”3 Appellant requested a charge on relative size, weight and strength which was denied.
The Court of Appeals determined that, although such a denial was held to be error in Smith v. State, 411 S.W.2d 548 (Tex.Cr.App.1967), it was not error in the instant case. The Court of Appeals based its decision on several grounds: first, that Smith, supra, was reversed on other grounds; second, that appellant’s requested charge was adequately covered in other portions of the charge; and third, that such a charge would be an impermissible comment on the weight of the evidence. We agree with the Court of Appeals and hold that it was not error to refuse appellant’s requested charge on relative size, weight and strength.
As the Court of Appeals points out, the court’s charge includes numerous references which adequately cover appellant’s request. The charge describes self-defense as justified deadly force against another “when he reasonably believes that such deadly force is immediately necessary to protect himself_” “Reasonable belief” is defined as a “belief that would be held by an ordinary and prudent person in the same circumstances as defendant.” The charge also includes paragraphs reading in part:
... the law excuses or justifies such person in resorting to deadly force by *62any means at his command to the degree that he reasonably believes immediately necessary viewed from his standpoint at the time....
and
You are instructed that in determining the existence of real or apparent danger, it is your duty to consider all of the facts and circumstances in the case in evidence before you and consider the words, acts, and conduct, if any, of David Torres at the time of and prior to the time of the alleged assault and consider whatever threats if any the said David Torres may have made to the Defendant and consider any difficulty or difficulties which the said David Torres had with Defendant, and in considering such circumstances, you should place yourselves in Defendant’s position at the time and view them from his standpoint alone.
The court’s charge in the instant case clearly covered the essence of appellant’s requested charge by instructing the jury to consider all the evidence as viewed by appellant.
Further, even if the court's failure to give appellant’s requested charge can be said to constitute error, appellant was not harmed by the failure. As mentioned, the charge includes numerous references which adequately cover appellant’s request. In light of the given charge we hold that the failure to include appellant’s requested charge was not “calculated to injure the rights of the defendant” and did not harm appellant. See Almanza v. State, 686 S.W.2d 157 (Tex.Cr.App.1984).
Accordingly, the judgment of the Court of Appeals is affirmed.

.The court’s charge reads in part:
You are further instructed as part of this case, and as a qualification of the law on self defense, that the use of force by a Defendant against another is not justified if the Defendant provoked the other's use or attempted use of unlawful force.


. The record reflects that appellant requested a charge reading:
You are instructed that you may consider the relative size and weight of David Torres and Johnny Rodriquez in this case.


. See n. 1, supra.